      Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.182 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN DOYLE BURTON,                             Case No.: 19-CV-01984-AJB;
                                    Petitioner,       16-CR-00746-AJB-1
12
     v.
13                                                    ORDER:
     UNITED STATES OF AMERICA,
14
                          Respondent.                 (1) DENYING PETITIONER’S
15                                                    MOTION TO VACATE, SET ASIDE,
                                                      OR CORRECT SENTENCE
16
                                                      PURSUANT TO 28 U.S.C. § 2255 (Doc.
17                                                    No. 81); and
18
                                                      (2) DENYING AS MOOT
19                                                    PETITIONER’S MOTION FOR
                                                      APPOINTMENT OF COUNSEL (Doc.
20
                                                      No. 81)
21
           Petitioner Steven Doyle Burton (“Burton” or “Petitioner”) moves under 28 U.S.C.
22
     § 2255 (“Section 2255”) to Vacate, Set Aside, or Correct his Sentence on the basis of
23
     ineffective assistance of counsel and government misconduct (“Section 2255 Petition”).
24
     (Doc. No. 81.) The United States opposes the Section 2255 Petition. For the reasons
25
     discussed in detail below, the Court DENIES the petition, DENIES a certificate of
26
     appealability, and DENIES AS MOOT Petitioner’s motion for appointment of counsel.
27
28
                                                  1
                                                                              19-CV-01984-AJB;
                                                                             16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.183 Page 2 of 13



 1                                     I.     BACKGROUND
 2         On July 21, 2016, a jury found Petitioner guilty of possession of cocaine base with
 3   intent to distribute, in violation of 21 U.S.C. § 841; being a felon in possession of a firearm,
 4   in violation of 18 U.S.C. § 922(g)(1); and being a felon in possession of ammunition, in
 5   violation of 18 U.S.C. § 922(g)(1). (Doc. Nos. 37 & 39.) Petitioner was sentenced to one
 6   hundred eighty (180) months in custody and four (4) years of supervised release. (Doc.
 7   No. 94 at 3.)
 8         The facts leading up to Petitioner’s indictment and subsequent guilty verdict are as
 9   follows. Burton was stopped for a traffic violation in November 2013. (Doc. No. 94 at 2.)
10   During the stop, officers conducted a records check which revealed Burton had a suspended
11   license and an active Fourth Amendment waiver. (Id.) Officers searched Burton’s person
12   and discovered, among other items, marijuana. (Doc. No. 81 at 16.) Thereafter, officers
13   went to search Burton’s house, which was one or two houses down the street. (Id. at 15.)
14   They searched the garage, where Burton’s grandmother confirmed Burton kept his things,
15   and found a bag of cocaine and $6,200 in a red sweatshirt. (Doc. No. 94 at 2.) Using a key
16   from Burton’s keyring, they also unlocked a locked backpack, which contained a locked
17   box, a gun, two loaded clips, ammunition, and $29,500. (Id.) The officers unlocked the
18   locked box with another key from Burton’s keyring, which contained a second gun. (Id.)
19   In a planter box in the driveway, officers also discovered two bags of cocaine and drug
20   paraphernalia. (Id.)
21         On April 7, 2016, the government filed a four-count indictment, charging Burton
22   with: (1) possessing cocaine base with intent to distribute, in violation of 21 U.S.C. § 841;
23   (2) possessing a gun in furtherance of a drug-trafficking crime, in violation of 18 U.S.C.
24   § 924(c)(1); (3) being a felon in possession of a firearm, in violation of 18 U.S.C.
25   § 922(g)(1); and (4) being a felon in possession of ammunition, in violation of 18 U.S.C.
26   § 922(g)(1). (Doc. No. 94 at 2–3.) John G. Cotsirilos and Jeremy D. Warren were appointed
27   as counsel. (Doc. No. 94-1 at 2.) On April 14, 2016, Burton was arraigned and entered a
28   plea of not guilty. (Doc. No. 5.) After a three-day trial, Petitioner was convicted on Counts
                                                    2
                                                                                     19-CV-01984-AJB;
                                                                                    16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.184 Page 3 of 13



 1   1, 3, and 4. (Doc. No. 30.) Thereafter, Burton appealed his conviction and sentence on the
 2   basis that his counsel was ineffective, that the evidence of his prior felony conviction was
 3   insufficient, and that the forfeiture evidence was insufficient. (Doc. No. 94 at 3–4.) The
 4   Ninth Circuit declined to address the ineffective assistance of counsel argument on direct
 5   appeal and rejected the remaining arguments. (Id. at 4) Burton then appealed to the
 6   Supreme Court, which denied certiorari. (Id.)
 7         On October 11, 2019, Petitioner initiated this action alleging ineffective assistance
 8   of counsel and government misconduct. (Doc. No. 81.) On July 26, 2021, the United States
 9   filed its opposition. (Doc. No. 94.)
10                                  II.     LEGAL STANDARD
11         Under Section 2255, a petitioner is entitled to relief if the sentence (1) was imposed
12   in violation of the Constitution or the laws of the United States, (2) was given by a court
13   without jurisdiction to do so, (3) was in excess of the maximum sentence authorized by
14   law, or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
15   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). To warrant relief, a movant must
16   demonstrate the existence of an error of constitutional magnitude that had a substantial and
17   injurious effect or influence on the guilty plea or the jury’s verdict. Brecht v. Abrahamson,
18   507 U.S. 619, 637 (1993). Relief is warranted only where a movant has shown “a
19   fundamental defect which inherently results in a complete miscarriage of justice.” Davis v.
20   United States, 417 U.S. 333, 346 (1974).
21                                        III.   DISCUSSION
22         Burton brings a Section 2255 Petition centered on several grounds of ineffective
23   assistance of counsel and one claim of government misconduct. (Doc. No. 81.) The Court
24   will address each claim in turn.
25   A.    Ineffective Assistance of Counsel
26         The Supreme Court has held “that the two-part Strickland v. Washington test applies
27   to challenges to guilty pleas based on ineffective assistance of counsel.” Hill v. Lockhart,
28   474 U.S. 52, 58–59 (1985). “[T]o establish ineffective assistance of counsel, a party must
                                                 3
                                                                                   19-CV-01984-AJB;
                                                                                  16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.185 Page 4 of 13



 1   demonstrate (1) that counsel’s performance was unreasonable under prevailing
 2   professional standards and (2) that there is a reasonable probability that but for counsel’s
 3   unprofessional errors, the result would have been different.” Hasan v. Galaza, 254 F.3d
 4   1150, 1154 (9th Cir. 2001) (citing Strickland v. Washington, 466 U.S. 668, 687–91 (1984)).
 5   Accordingly, “to have the factual predicate for a habeas petition based on ineffective
 6   assistance of counsel, a petitioner must have discovered (or with the exercise of due
 7   diligence could have discovered) facts suggesting both unreasonable performance and
 8   resulting prejudice.” Id. (emphasis in original). Furthermore, there is a “strong presumption
 9   that counsel’s conduct falls within the wide range of reasonable professional assistance,”
10   and “judicial scrutiny of counsel’s performance must be highly deferential.” Strickland,
11   466 U.S. at 689.
12         Here, Petitioner alleges that his counsel failed to request a Franks hearing, failed to
13   properly investigate and prepare for trial, ineffectively cross-examined witnesses, and was
14   denied effective assistance of counsel on appeal. (Doc. No. 81 at 4–5.) Petitioner also
15   alleges government misconduct, i.e., vindictive prosecution.
16                1.    Request of a Franks Hearing
17         First, Petitioner alleges his trial counsel, Mr. Warren, failed to request a Franks
18   hearing to challenge the validity of the affidavit underlying the search warrant for his
19   phone. (Doc. No. 81 at 24.) See Franks v. Delaware, 438 U.S. 154, 155–56 (1978). “To
20   obtain a Franks hearing, a defendant must make a substantial preliminary showing that:
21   (1) ‘the affiant officer intentionally or recklessly made false or misleading statements or
22   omissions in support of the warrant,’ and (2) ‘the false or misleading statement or omission
23   was material, i.e., necessary to finding probable cause.’” United States v. Norris, 942 F.3d
24   902, 909–10 (9th Cir. 2019) (citing United States v. Perkins, 850 F.3d 1109, 1116 (9th Cir.
25   2017). Specifically, Petitioner contends Agent Ricardo Jimenez “knowingly and
26   intentionally lied and made false statement in bad faith” in his affidavit. (Doc. No. 81
27   at 25.) In Agent Jimenez’s Affidavit of Facts Supporting Probable Cause, he stated that
28   ///
                                                  4
                                                                                   19-CV-01984-AJB;
                                                                                  16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.186 Page 5 of 13



 1   Government witness Marcia May Acey “indicated to officers that the sweatshirt belonged
 2   to BURTON and that she had seen BURTON wash the hoodie portion of the sweatshirt on
 3   approximately three prior occasions.” (Id.) Petitioner claims this statement was false
 4   because Ms. Acey later testified at trial that she did not recognize the sweatshirt. (Id. at 26.)
 5         However, as noted by Mr. Warren, “[he] could not have been aware of Ms. Acey’s
 6   trial testimony before trial, and thus did not know she may disavow the allegation in the
 7   warrant application.” (Warren Decl. ¶ 4, Doc. No. 94-1 at 2.) Moreover, Agent Jimenez
 8   relied upon Officer Barton’s contemporaneous notes, report, and trial testimony in
 9   preparing the affidavit, wherein Officer Barton stated Ms. Acey told him the sweatshirt
10   belonged to Petitioner. (Doc. No. 94 at 5.) Because Ms. Acey is Petitioner’s grandmother,
11   it is reasonable that she may give a more favorable account of events after her initial
12   interview with Officer Barton, more than a year and a half later, during trial. (Id. at 6.)
13   Thus, Petitioner has failed to make a preliminary showing that the affiant officer
14   intentionally or recklessly made false or misleading statements in support of the warrant.
15         Next, Petitioner asserts that Officer Jimenez intentionally or recklessly made a false
16   or misleading statement in support of the warrant when stating “I also believe that
17   BURTON may have used Target Telephone #2 to coordinate with co-conspirators
18   regarding the distribution of cocaine base. Further, I believe that BURTON used Target
19   Telephone #2 to obtained [sic] the firearm and ammunition found during the search of his
20   home.” (Doc. No. 81 at 26.) Petitioner claims these statements regarding a conspiracy to
21   distribute cocaine and obtain firearms and ammunition were conclusory allegations which
22   “misrepresented the potential benefits of traditional investigatory techniques and was
23   misleading.” (Id. at 27.) However, Officer Jimenez stated his beliefs were based upon his
24   “experience and investigation in this case,” as well as his “experience investigating
25   narcotics traffickers[.]” (Id. at 26.) Thus, the Court does not find Officer Jimenez’s
26   statement to be false or misleading, or “intentionally or recklessly” made. Additionally,
27   regardless of Officer Jimenez’s statements, there was likely probable cause to support the
28   warrant to search Petitioner’s cell phone. Because the cellphone at issue was found with
                                                    5
                                                                                      19-CV-01984-AJB;
                                                                                     16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.187 Page 6 of 13



 1   drugs and cash on Petitioner’s person, there was a strong nexus between the phone and the
 2   gun and drug offenses. (Doc No. 94 at 7.) Accordingly, the Court finds that Petitioner has
 3   failed to establish that Petitioner’s counsel’s performance was unreasonable in declining to
 4   request a Franks hearing.
 5         Furthermore, Petitioner has not shown “that there is a reasonable probability that the
 6   verdict would have been different absent the excludable evidence[.]” Kimmelman v.
 7   Morrison, 477 U.S. 365, 375 (1986). Petitioner contends that, had trial counsel requested
 8   a Franks hearing, the contents of his cellphone would have been suppressed. (Doc. No. 81
 9   at 30.) Thus, asserts Petitioner, “it would have resulted in reasonable doubt in the eyes of
10   the jury that the drugs and guns could have very well belonged not to Mr. Burton but to
11   Mr. Burton’s grandmother, his uncle or multiple other children and grandchildren who had
12   keys to the house[.]” (Id.) However, even with the exclusion of the text messages, the
13   evidence and testimony from a narcotics expert do not support a reasonable probability that
14   the verdict would have been different.
15                2.    Investigation of Officer Christina Berg
16         Petitioner further asserts his trial counsel was ineffective because he failed to
17   investigate Officer Christina Berg, the impound officer. (Doc. No. 81 at 31.) “A claim of
18   failure to interview a witness … cannot establish ineffective assistance when the person’s
19   account is otherwise fairly known to defense counsel.” Eggleston v. United States, 798
20   F.2d 374, 376 (9th Cir. 1986) (quoting United States v. Decoster, 624 F.2d 196, 209 (D.C.
21   Cir. 1976)). “Moreover, ineffective assistance claims based on a duty to investigate must
22   be considered in light of the strength of the government’s case.” Id. Here, Petitioner states
23   that, if trial counsel had investigated Officer Berg, “he would have discovered there was a
24   complaint made against Officer Berg for Excessive Force, that was unresolved.” (Doc.
25   No. 81 at 32.) Petitioner further contends this failure to locate, interview, and investigate
26   Officer Berg deprived him of the opportunity to cross-examine her. (Id. at 34.)
27         Officer Berg’s testimony primarily pertained to her role as an impound officer and
28   the evidence’s chain of custody. (Doc. No. 94 at 11–12.) Although Officer Berg testified
                                                6
                                                                                   19-CV-01984-AJB;
                                                                                  16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.188 Page 7 of 13



 1   to being present when several items collected for evidence were located, she did not testify
 2   as to the admissibility of the evidence. (Id.) Rather, she testified that she followed
 3   procedure for impounding evidence for each collected item. (Id.) The alleged excessive
 4   force complaint against Officer Berg had little to no probative value of her role as an
 5   impound officer or to any of the procedures that she testified to. Furthermore, Officer
 6   Berg’s testimony was supported by the testimony of Officer Cummings, who assisted in
 7   seizing items at the scene. (Doc. No. 70 at 124–25.) Thus, it was reasonable for trial counsel
 8   to make the strategic decision not to cross examine Officer Berg.
 9         Petitioner has not provided any evidence or further argument to rebut any of these
10   facts. Under the first Strickland prong, counsel’s assistance was well within the range of
11   competence demanded of counsel in criminal cases. As such, the Court need not reach the
12   second Strickland prong regarding this ground of Petitioner’s ineffective assistance of
13   counsel claim. The Court concludes that this ground does not constitute an adequate basis
14   to find ineffective assistance of counsel.
15                3.     Investigation and Cross-Examination of Milton Vincent Acey
16         Petitioner next asserts his trial counsel performed unreasonably because he failed to
17   investigate Milton Vincent Acey, Petitioner’s uncle. (Doc. No. 81 at 36.) Petitioner asserts
18   that if his trial counsel had investigated Mr. Acey, he would have uncovered Mr. Acey’s
19   felony drug convictions, which could have been raised during cross examination. (Id.)
20   However, Petitioner’s trial counsel did investigate Mr. Acey and determined that “whether
21   [Mr. Acey] had used drugs ten years before did not seem particularly probative.” (Warren
22   Decl. ¶ 8.) Additionally, Mr. Warren “felt that Mr. Acey presented as a kindly gentleman
23   and [he] believed the jury would not like [him] impeaching [Mr. Acey] with an old simple
24   possession conviction, and [he] was worried they would see [him] as bullying an older
25   individual.” (Id.) Mr. Warren also had direct impeachment of Mr. Acey that was presented
26   otherwise, which Mr. Warren believed was “more compelling than indirect impeachment
27   based on an old conviction.” (Id.) Petitioner therefore presents insufficient evidence to
28   ///
                                                   7
                                                                                    19-CV-01984-AJB;
                                                                                   16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.189 Page 8 of 13



 1   rebut the strong presumption that the trial counsel’s performance “falls within the wide
 2   range of professional assistance.” Strickland, 466 U.S. at 689; Molina, 934 F.2d at 1447.
 3   On this basis, the Court concludes this ground does not constitute an adequate basis to find
 4   ineffective assistance of counsel.
 5                4.     Trial Counsel’s Opening Statement
 6         Before trial, the government sought to admit evidence showing that, several months
 7   before his arrest in this case, Petitioner was arrested in front of his house after officers
 8   witnessed him make a drug sale. (Doc. No. 81 at 41.) The Court denied the government’s
 9   motion to admit this evidence in its case-in-chief but stated it could be used as “possible
10   impeachment or rebuttal if the defense opens up some idea through some witness . . . that
11   he would never touch cocaine base, or his statement ‘I’ve never seen it[.]’” (Doc. No. 68
12   at 28.) Thereafter, Mr. Warren told the jury in his opening statement, “There will not be a
13   single witness who will come into court who will say, ‘That man, right there, I saw him, I
14   saw him with guns, I saw him with drugs, I saw him with that money.’ It will not happen.”
15   (Doc. No. 70 at 28.) Although Mr. Warren clarified to the Court during recess that he had
16   been referring to what Petitioner was charged with and the evidence found that day, the
17   Court granted the government’s request to bring in Petitioner’s prior arrest. (Id. at 65.)
18         Trial counsel admits that he inadvertently opened the door to other-acts evidence in
19   his opening statement. (Warren Decl. ¶ 8.) However, despite this error, Mr. Warren’s
20   overall performance was neither unreasonable nor ineffective. To prevail on an ineffective
21   assistance of counsel claim, Petitioner must show that “counsel made errors so serious that
22   counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
23   Amendment.” Strickland, 466 U.S. at 687. “Judicial scrutiny of counsel’s performance
24   must be highly deferential.” Id. at 689. There is a “strong presumption that counsel’s
25   conduct falls within the wide range of professional assistance.” Id.; United States v. Molina,
26   934 F.2d 1440, 1447 (9th Cir. 1991). Here, trial counsel successfully requested to bifurcate
27   counts in the case, attacked the government’s evidence, cross-examined witnesses, and
28   obtained an acquittal for Petitioner on one of the four counts in the indictment. Mr. Warren
                                                   8
                                                                                    19-CV-01984-AJB;
                                                                                   16-CR-00746-AJB-1
       Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.190 Page 9 of 13



 1   also effectively advocated on Petitioner’s behalf at sentencing and received an 82-month
 2   downward variance from the low end of the Guidelines range.
 3         Consequently, as Petitioner has not met his burden to establish deficient
 4   performance, his ineffective assistance of counsel claim on this basis necessarily fails. See
 5   Gonzalez v. Wong, 667 F.3d 965, 987 (9th Cir. 2011) (citing Strickland, 466 U.S. at 697)
 6   (“Because failure to meet either prong is fatal to [Petitioner’s] claim, there is no
 7   requirement that [the Court] ‘address both components of the inquiry if the defendant
 8   makes an insufficient showing on one.’”).
 9                5.    Counsel’s Decision Not to Object to Petitioner’s Career-Offender
10                Status
11         Petitioner alleges he was denied the effective assistance of counsel during
12   sentencing. (Doc. No. 81 at 53.) On November 15, 2016, the career-offender enhancement
13   was recommended, based upon two prior felony convictions for a controlled substance.
14   (Id.) Petitioner admits both prior felony convictions were for possession and purchase of
15   cocaine base for sale. (Id. at 54.) Petitioner argues that, had Mr. Warren thoroughly
16   researched the relevant code and applicability of the career-offender enhancement, he
17   would have known that Petitioner’s prior convictions should not have subjected him to the
18   career-offender enhancement. (Id.)
19         Petitioner falls squarely within the definition of a career offender. A defendant is a
20   career offender if: (1) the defendant was at least eighteen years old at the time they
21   committed the offense, (2) the conviction is a felony that is a controlled substance offense,
22   and (3) the defendant has at least two prior felony convictions of a controlled substance
23   offense. U.S. SENTENCING GUIDELINES MANUAL § 4B1.1(a) (U.S. SENTENCING COMM’N
24   2018). A controlled substance offense includes “possession of a controlled substance . . .
25   with intent to . . . distribute.” Id. at § 4B1.2(b). Here, Petitioner was over eighteen years
26   old at the time he committed the offense and his conviction for possession of cocaine with
27   intent to distribute is a controlled substance offense. Additionally, he had two prior felony
28   controlled substance offenses, where he was convicted on two occasions for possessing
                                               9
                                                                                   19-CV-01984-AJB;
                                                                                  16-CR-00746-AJB-1
      Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.191 Page 10 of 13



 1   cocaine for sale in violation of California Health & Safety Code § 11351.5. The Ninth
 2   Circuit has held that “a conviction under § 11351.5 is categorically a controlled substance
 3   offense under [the career-offender] guideline.” United States v. Charles, 581 F.3d 927, 936
 4   (9th Cir. 2009); see also United States v. Mitchell, 624 F.3d 1023, 1027 (9th Cir. 2010).
 5   Accordingly, the Court finds that Petitioner has failed to establish that Petitioner’s
 6   counsel’s performance was unreasonable in declining to object to Petitioner’s career-
 7   offender status.
 8                6.     Trial Counsel’s Decision Not to Object to Burton’s Special
 9                Condition of his Supervised Release
10         Petitioner’s next ground for ineffective assistance of counsel is trial counsel’s
11   decision not to object to the special condition of Petitioner’s supervised release, which dealt
12   with gang association. (Doc. No. 81 at 58.) Condition 3 of the special conditions of
13   supervision states Petitioner “[s]hall not associate with any member, prospect, or associate
14   of the (Skyline Pirus), or any other gang, or club with a history of criminal activity, unless
15   given permission by the probation officer.” (Doc. No. 57 at 4.) Petitioner asserts the special
16   condition is unconstitutionally vague for three reasons: (1) the term “gang” is undefined
17   and thus fails to give notice as to which groups of people are covered; (2) the term
18   “associate member,” “other gangs,” and “club” also lack specific meaning; and (3) the
19   condition presumes Petitioner is knowingly associating with gang members or clubs, with
20   the purpose of participating in gang activities, if he is found in the company of gang
21   members or clubs while wearing clothing, colors, or insignia of a gang. (Id. at 60.)
22         The Court rejects Petitioner’s ineffective assistance of counsel claim on this ground.
23   First, the term “gang,” particularly when qualified by “with a history of criminal activity,”
24   is sufficiently clear. See United States v. Soltero, 510 F.3d 858 (9th Cir. 2007). In Soltero,
25   the Court found the term “criminal street gang” was not unconstitutionally ambiguous or
26   vague. Id. at 866. Similarly here, a “gang . . . with a history of criminal activity” is
27   permissible. Next, the terms “associate” and “member” have been upheld as permissible in
28   Soltero. Id. Because the term “club” is also modified by “with a history of criminal
                                              10
                                                                                     19-CV-01984-AJB;
                                                                                    16-CR-00746-AJB-1
      Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.192 Page 11 of 13



 1   activity,” this Court finds Petitioner’s Special Condition of his supervised release
 2   permissible. Lastly, regarding Petitioner’s contention that the mens rea requirement
 3   “vanishes” if he is discovered in the company of gang members or clubs while wearing
 4   colors, clothing, or insignia of a gang, the Court finds this without merit. Conditions 3 and
 5   4, respectively, of Petitioner’s supervised release conditions state he may not “knowingly
 6   associate with any member, prospect or associate of the Skyline Pirus or any other gang or
 7   club with a history of criminal activity,” nor “knowingly wear or possess any paraphernalia,
 8   insignia, clothing, photographs, or any other materials associated with a gang” unless
 9   permission is given by the probation officer. (Doc. No. 74 at 28–29.) The Court finds these
10   conditions presume the prohibited criminal acts require an element of mens rea. See United
11   States v. Vega, 545 F.3d 743, 750 (9th Cir. 2008) (citing Staples v. United States, 511, U.S.
12   600, 605–06, 114 S.Ct. 1793, 128 L.Ed.2d 608 (1994)). Thus, the Court finds Petitioner’s
13   trial counsel’s performance was reasonable in deciding not to object to Petitioner’s
14   supervised release conditions.
15   B.    Government Misconduct – Vindictive Prosecution
16         Petitioner lastly asserts that the government vindictively prosecuted him by filing an
17   indictment with additional federal charges, based on the same conduct, after Petitioner
18   rejected a plea offer. (Doc No. 81 at 63.) As noted by the government, this claim is
19   procedurally defaulted as this issue was not raised on direct appeal. (Doc. No. 94 at 20.) In
20   a Section 2255 case, any claim that could have been raised, but was not, on direct appeal
21   is procedurally defaulted. See Bousley v. United States, 523 U.S. 614, 623 (1998).
22   Petitioner did not raise his vindictive prosecution claim on direct appeal. However,
23   Petitioner contends this claim is not procedurally defaulted because his appellate counsel
24   failed to raise this claim after being instructed by Petitioner to do so. (Doc. No. 81 at 64.)
25   To avoid procedural default, Petitioner must show cause for his failure to raise the issue on
26   direct appeal and actual prejudice as a result of the alleged constitutional violations. See
27   Coleman v. Thompson, 501 U.S. 722, 745 (1991).
28   ///
                                                  11
                                                                                    19-CV-01984-AJB;
                                                                                   16-CR-00746-AJB-1
      Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.193 Page 12 of 13



 1         Regarding cause, Petitioner states the cause for procedurally defaulting the
 2   vindictive prosecution claim turns on his appellate counsel’s failure to raise the issue. (Doc.
 3   No. 81 at 64.) However, the Court rejects this claim. Under Murray v. Carrier, so long as
 4   Petitioner was represented by counsel whose performance was not constitutionally
 5   ineffective under the Strickland v. Washington standard, Petitioner must “bear the risk of
 6   attorney error that results in a procedural default.” 477 U.S. 478, 487 (1986). While
 7   Petitioner raises an ineffective assistance of counsel claim for his appellate counsel, the
 8   Court rejects these claims as well based on the same grounds as above. Because Petitioner
 9   has not shown cause, the Court declines to address the issue of actual prejudice. Thus, the
10   Court finds Petitioner’s government misconduct claim to be procedurally defaulted.
11   C.    Evidentiary Hearing and Appointment of Counsel
12         A district court must hold an evidentiary hearing before denying a Section 2255
13   motion, unless it is conclusively shown that the prisoner is entitled to no relief. 28 U.S.C.
14   § 2255(b); see Machibroda v. United States, 368 U.S. 487, 494 (1962). However, if it is
15   clear the petitioner has failed to state a claim, or has “no more than conclusory allegations,
16   unsupported by facts and refuted by the record,” a district court may deny a Section 2255
17   motion without an evidentiary hearing. United States v. Quan, 789 F.2d 711, 715 (9th
18   Cir. 1986). As explained above in greater detail, the Court finds that Petitioner has failed
19   to state a claim and has not provided the Court with more than conclusory allegations. The
20   Court finds that an evidentiary hearing is not required. Accordingly, the Court DENIES
21   Petitioner’s motion for appointment of counsel.
22   D.    Certificate of Appealability
23         Absent a certificate of appealability from this circuit court or the district court, “an
24   appeal may not be taken from a final decision of a district judge in a habeas corpus
25   proceeding or a proceeding under 28 U.S.C. § 2255.” Chafin v. Chafin, 568 U.S. 165, 184
26   (2013). A court may issue a certificate of appealability where the petitioner has made a
27   “substantial showing of the denial of a constitutional right,” and reasonable jurists could
28   debate whether the motion should have been resolved differently, or that the issues
                                                   12
                                                                                     19-CV-01984-AJB;
                                                                                    16-CR-00746-AJB-1
      Case 3:19-cv-01984-AJB Document 2 Filed 09/15/21 PageID.194 Page 13 of 13



 1   presented deserve encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S.
 2   322, 327 (2003). Under this standard, the Court finds that Petitioner has not made the
 3   necessary showing. Thus, a certificate of appealability is therefore DENIED.
 4                                    IV.   CONCLUSION
 5         Based on the foregoing, the Court DENIES Petitioner’s motion to vacate, set aside,
 6   or correct his sentence under 28 U.S.C. § 2255. (Doc. No. 81.) The Court also DENIES a
 7   certificate of appealability because Petitioner has not “made a substantial showing of the
 8   denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). The Court further DENIES
 9   AS MOOT Petitioner’s motion for appointment of counsel. (Doc. No. 140.)
10
11         IT IS SO ORDERED.
12   Dated: September 15, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                13
                                                                                19-CV-01984-AJB;
                                                                               16-CR-00746-AJB-1
